Exhibit 10.49

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of March 6, 2012, is by and among The
Dolan Company, a Delaware corporation (“Dolan”), as a Borrower and as the
Borrowers’ Agent, the Subsidiaries of Dolan from time to time party to the
Credit Agreement defined below (together with Dolan, the “Borrowers”), the
Lenders from time to time party to the Credit Agreement, and U.S. Bank National
Association, a national banking association (“USBNA”), as LC Issuer, Swing Line
Lender and Administrative Agent.

RECITALS

A. The Borrowers’ Agent, the Borrowers, the Lenders and the Administrative Agent
are parties to that certain Third Amended and Restated Credit Agreement dated as
of December 6, 2010, as amended by the First Amendment to Third Amended and
Restated Credit Agreement dated as of September 30, 2011 (as further amended,
supplemented or modified from time to time, the “Credit Agreement”).

B. The Borrowers’ Agent has requested an increase in the Aggregate Revolving
Commitment pursuant to Section 2.24 of the Credit Agreement and certain other
amendments.

C. The Lenders are willing to increase the Aggregate Revolving Commitment and
amend certain other provisions of the Credit Agreement on and subject to the
terms of this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.

Section 2. Amendment. Subject only to the terms of Section 3, the Credit
Agreement is hereby amended as follows:

2.1. Amended Definitions. The definitions of “Acquisition Triggering Event,”
“Aggregate Revolving Commitment” and “Minimum Adjusted EBITDA” set forth in
Section 1.1 of the Credit Agreement are hereby amended in their entirety to read
as follows:



--------------------------------------------------------------------------------

“Acquisition Triggering Event”: With respect to any Permitted Acquisition, any
payment (including any earnout payment) of cash consideration made on, or during
the period ending on the last day of the fourth quarter (including any partial
quarter) following, the closing of such Permitted Acquisition, if (a) such
payment is equal to or greater than $15,000,000, or, with respect to the ACT
Acquisition only, such payment together with all other payments of cash
consideration with respect to the ACT Acquisition made during such period or on
the closing thereof, is equal to or greater than $15,000,000, and (b) the pro
forma adjusted Total Cash Flow Leverage Ratio, after giving effect to such
Permitted Acquisition and payment, is between 2.75 to 1.00 and 3.25 to 1.00.

“Aggregate Revolving Commitment”: The aggregate of the Revolving Commitments of
all the Lenders, as reduced or increased from time to time pursuant to the terms
hereof. As of the date of the Second Amendment, the Aggregate Revolving
Commitment is $165,000,000.

“Minimum Adjusted EBITDA”: (a) For the periods of determination ending March 31,
2012 and June 30, 2012, $23,000,000, (b) for the period of determination ending
September 30, 2012, $27,500,000, and (c) for any period of determination
thereafter, an amount equal to the sum of (i) $27,500,000 plus (ii) the product
of (A) the aggregate amount by which the Aggregate Commitment has been increased
pursuant to Section 2.24 since the Closing Date less the aggregate amount by
which the Aggregate Commitment has been reduced pursuant to Section 2.6 since
the Closing Date, if any, times (B) 0.166667; provided that in no event shall
the Minimum Adjusted EBITDA from and after the period of determination ending
December 31, 2012 be less than $27,500,000 or greater than $35,000,000.

2.2. New Definition. The following new definitions are added to Section 1.1 of
the Credit Agreement in the proper alphabetical order:

“ACT Acquisition”: The Acquisition by DiscoverReady of all or substantially all
of the assets of ACT Litigation Services, Inc., as contemplated in that certain
Consent dated as of July 22, 2011 by and between Dolan, DiscoverReady and the
Lenders.

“Second Amendment”: The Second Amendment to Third Amended and Restated Credit
Agreement dated as of March 6, 2012 by and between the Borrowers, the Lenders
from time to time party to the Credit Agreement, and the Administrative Agent.

2.3. Total Cash Flow Leverage Ratio. Section 6.26 of the Credit Agreement is
hereby amended in its entirety to read as follows:

6.26 Total Cash Flow Leverage Ratio. The Borrowers and their Subsidiaries will
not permit the Total Cash Flow Leverage Ratio, as of the last day of any fiscal
quarter for the four consecutive fiscal quarters ending on that date, to be
equal to or more than 3.00 to 1.00; provided, that if an Acquisition Triggering
Event has occurred, the Total Cash Flow Leverage Ratio, as of the last day of
each fiscal quarter following the Acquisition Triggering Event through the
period ending on the last day of the fourth quarter (including any partial
quarter) following the date of the closing of the Permitted Acquisition to which
the Acquisition Triggering Event relates, shall not be greater than 3.50 to
1.00.

 

2



--------------------------------------------------------------------------------

2.4. Commitments. Schedule 1 of the Credit Agreement is hereby amended in its
entirety to read as set forth on Schedule 1 attached hereto.

Section 3. Conditions to Effectiveness. The effectiveness of this Amendment,
including the Increased Commitment Amount, is subject to fulfillment of the
following conditions precedent:

3.1. The Borrowers and the Required Lenders have executed and delivered this
Amendment.

3.2. The Borrowers shall have executed and delivered an amended and restated
Note to each Lender increasing its Revolving Commitment, reflecting the amount
of such Lender’s Revolving Commitment after giving effect to the Increased
Commitment Amount.

3.3. A certificate of the Secretary or Assistant Secretary (or other appropriate
officer) of each Borrower dated as of the date hereof and certifying as to the
following:

(a) a true and accurate copy of the resolutions or unanimous written consent of
the Borrower authorizing the Increased Commitment Amount and the execution,
delivery, and performance of this Amendment and the amended and restated Notes;

(b) there have been no changes in the incumbency, names, titles, and signatures
of the officers of such Person authorized to execute the Loan Documents
(including this Amendment and the amended and restated Notes) to which the
Borrower is a party and, as to the Borrowers’ Agent, to request Loans and the
issuance of Letters of Credit, since the incumbencies were last certified to the
Lenders, or specifying any changes; and

(c) there has been no amendment to the articles of incorporation, certificate of
formation, certificate of partnership or other equivalent documents of such
Borrower since true and accurate copies of the same were last delivered to the
Lenders, or specifying any changes.

3.4. The Administrative Agent shall have received certificates of current status
or good standing for each Borrower in its respective jurisdiction of
organization, as of a recent date.

3.5. The Administrative Agent shall have received a certificate of even date
herewith of an Authorized Officer of the Borrowers certifying as to the matters
set forth in Section 4.2(a) and (b) of the Credit Agreement and that the
representations and warranties set forth in Section 5 hereof are true and
correct.

 

3



--------------------------------------------------------------------------------

3.6. The Agent shall have received certified copies of all documents evidencing
any necessary corporate action, consent or governmental or regulatory approval
(if any) with respect to this Amendment.

3.7. All corporate and legal proceedings relating to the Borrowers and all
instruments and agreements in connection with the transactions contemplated by
this Amendment shall be reasonably satisfactory in scope, form and substance to
the Administrative Agent, such documents where appropriate to be certified by
proper corporate or governmental authorities.

3.8. The Administrative Agent shall have received from Dolan any amendment fees
and upfront fees due to the undersigned Lenders, along with all other fees and
expenses due and owing in connection with this Amendment. The fees described in
this Section 3.8 shall be nonrefundable and fully earned when paid.

Section 4. Increased Commitment Amount. The Administrative Agent, the Borrower’s
Agent and the Lenders agree that (a) this Amendment shall be deemed to satisfy
the requirement in Section 2.24 of the Agreement that the Administrative Agent
deliver to the Borrowers’ Agent and each Lender a notice setting forth the
revised Aggregate Revolving Commitment and (b) the Increase Effective Date shall
be the date of this Amendment, subject to satisfaction of the terms of
Section 3.

Section 5. Representations, Warranties, Authority, No Adverse Claim.

5.1. Reassertion of Representations and Warranties, No Default. Each Borrower
hereby represents that on and as of the date hereof and after giving effect to
the Increased Commitment Amount and this Amendment (a) all of the
representations and warranties contained in the Credit Agreement are true,
correct and complete in all material respects as of the date hereof as though
made on and as of such date, except for changes permitted by the terms of the
Credit Agreement and except for representations and warranties made as of a
specific earlier date, which shall be true and correct in all material respects
as of such earlier date, and (b) there will exist no Default or Event of Default
under the Credit Agreement as amended by this Amendment on such date that has
not been waived by the Lenders.

5.2. Authority, No Conflict, No Consent Required. Each Borrower represents and
warrants that such Borrower has the power and legal right and authority to enter
into this Amendment and any other instrument or agreement executed by such
Borrower in connection with this Amendment (the “Amendment Documents”) and has
duly authorized as appropriate the execution and delivery of the Amendment
Documents and other agreements and documents executed and delivered by such
Borrower in connection herewith or therewith by proper corporate action, and
none of the Amendment Documents nor the agreements contained herein or therein
contravenes or constitutes a default under any agreement, instrument or
indenture to which such Borrower is a party or a signatory or a provision of
such Borrower’s constituent documents or any other agreement or requirement of
law, or result in the imposition of any Lien on any of its property under any
agreement binding on or applicable to

 

4



--------------------------------------------------------------------------------

such Borrower or any of its property except, if any, in favor of the Lenders.
Each Borrower represents and warrants that no consent, approval or authorization
of or registration or declaration with any Person, including but not limited to
any governmental authority, is required in connection with the execution and
delivery by such Borrower of the Amendment Documents or other agreements and
documents executed and delivered by such Borrower in connection therewith or the
performance of obligations of such Borrower therein described, except for those
which such Borrower has obtained or provided and as to which such Borrower has
delivered certified copies of documents evidencing each such action to the
Lenders.

5.3. No Adverse Claim. Each Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.

Section 6. Limited Purpose Amendment. Notwithstanding anything contained herein,
the Amendment (a) is a limited amendment, (b) is effective only with respect to
the specific instance and the specific purpose for which it is given, (c) shall
not be effective for any other purpose, and (d) does not constitute the basis
for a waiver and, except as expressly set forth in Section 2 and subject to
Section 3, does not constitute an amendment of any of the provisions of the
Credit Agreement. Except as expressly provided in Section 2 and subject to
Section 3, (i) all of the terms and conditions of the Credit Agreement remain in
full force and effect and none of such terms and conditions are, or shall be
construed as, otherwise amended or modified, and (ii) nothing in this Amendment
shall constitute a waiver by the Lenders of any Default or Event of Default, or
of any right, power or remedy available to the Lenders under the Credit
Agreement or any other Loan Document, whether any such defaults, rights, powers
or remedies presently exist or arise in the future.

Section 7. Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest. The Lenders and the Borrowers each acknowledge and affirm
that the Credit Agreement, as hereby amended, is hereby ratified and confirmed
in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by this Amendment, shall remain unmodified and in
full force and effect. All references in any document or instrument to the
Credit Agreement are hereby amended and shall refer to the Credit Agreement as
amended by this Amendment. Each Borrower confirms to the Lenders that the
Obligations (including the Increased Commitment Amount) are and continue to be
secured by the security interest granted by the Borrowers in favor of the
Lenders under the Collateral Documents, and all of the terms, conditions,
provisions, agreements, requirements, promises, obligations, duties, covenants
and representations of the Borrowers under such documents and any and all other
documents and agreements entered into with respect to the obligations under the
Credit Agreement are incorporated herein by reference and are hereby ratified
and affirmed in all respects by the Borrowers.

Section 8. Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into this Amendment all prior
oral and written agreements on the same subjects by and between the parties
hereto with the effect that this Amendment shall control with respect to the
specific subjects hereof and thereof.

 

5



--------------------------------------------------------------------------------

Section 9. Severability. Whenever possible, each provision of this Amendment and
the other Amendment Documents and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
other Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto in
such jurisdiction, or affecting the effectiveness, validity or enforceability of
such provision in any other jurisdiction.

Section 10. Successors. The Amendment Documents shall be binding upon the
Borrowers and the Lenders and their respective successors and assigns, and shall
inure to the benefit of the Borrowers and the Lenders and the successors and
assigns of the Lenders.

Section 11. Legal Expenses. As provided in Section 9.6 of the Credit Agreement,
the Borrowers agree to pay or reimburse the Administrative Agent, upon execution
of this Amendment, for all reasonable out-of-pocket expenses paid or incurred by
the Administrative Agent, including filing and recording costs and fees, charges
and disbursements of outside counsel to the Administrative Agent (determined on
the basis of such counsel’s generally applicable rates, which may be higher than
the rates such counsel charges the Administrative Agent in certain matters)
and/or the allocated costs of in-house counsel.

Section 12. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

Section 13. Counterparts. This Amendment and any other Amendment Document may be
executed in several counterparts as deemed necessary or convenient, each of
which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
the Amendment or any other Amendment Document may execute any such agreement by
executing a counterpart of such agreement. Signature pages delivered by
facsimile or other electronic transmission (including by email in .pdf format)
shall be considered original signatures hereto, all of which shall be equally
valid.

Section 14. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

[The next page is the signature page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, parties hereto have executed this Amendment as of the date
first above written.

 

    THE DOLAN COMPANY    

By:

  /s/ VICKI J. DUNCOMB      

Name: Vicki J. Duncomb

     

Title: Chief Financial Officer

 

   

DOLAN MEDIA HOLDING COMPANY

   

COUNSEL PRESS, LLC

   

DAILY JOURNAL OF COMMERCE, INC.

   

DAILY REPORTER PUBLISHING COMPANY

   

DOLAN APC LLC

   

DOLAN DLN LLC

   

DOLAN PUBLISHING COMPANY

   

DOLAN PUBLISHING FINANCE COMPANY

   

NOPG, L.L.C.

    By:   /s/ SCOTT J. POLLEI      

Name: Scott J. Pollei

     

Title: Vice President, CFO and Treasurer

 

   

DISCOVERREADY LLC

    By:   /s/ SCOTT J. POLLEI      

Name: Scott J. Pollei

     

Title: Vice President, Secretary and Treasurer

 

   

AMERICAN PROCESSING COMPANY, LLC

By: Dolan APC LLC, its Managing Member

    By:   /s/ SCOTT J. POLLEI      

Name: Scott J. Pollei

     

Title: Vice President, CFO and Treasurer

[Signature Page 1 to Second Amendment]

 



--------------------------------------------------------------------------------

    THE DAILY RECORD COMPANY, LLC     IDAHO BUSINESS REVIEW, LLC     THE JOURNAL
RECORD PUBLISHING CO., LLC     LAWYER’S WEEKLY, LLC     LONG ISLAND BUSINESS
NEWS, LLC     MISSOURI LAWYERS MEDIA, LLC     NEW ORLEANS PUBLISHING GROUP,
L.L.C.     DATASTREAM CONTENT SOLUTIONS, LLC     LEGISLATIVE INFORMATION
SERVICES OF AMERICA, LLC     FINANCE AND COMMERCE, INC.     By:   /s/ SCOTT J.
POLLEI      

Name: Scott J. Pollei

     

Title: Vice President

 

    ARIZONA NEWS SERVICE, LLC     FEDERAL NEWS SERVICE LLC     NATIONAL DEFAULT
EXCHANGE GP, LLC     NATIONAL DEFAULT EXCHANGE HOLDINGS, LP     NATIONAL DEFAULT
EXCHANGE, LP     NATIONAL DEFAULT EXCHANGE MANAGEMENT, INC.     NDEX
TECHNOLOGIES, LLC     NDEX TITLE SERVICES, L.L.C.     NDEX WEST, LLC     THP /
NDEX AIV CORP.     THP / NDEX AIV, L.P.     By:   /s/ SCOTT J. POLLEI      

Name: Scott J. Pollei

     

Title: Vice President and Secretary

[Signature Page 2 to Second Amendment]

 



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender, as LC Issuer and as Administrative Agent

By:   /S/ BRADLEY R. SPRANG   Name: Bradley R. Sprang   Title:   Vice President

[Signature Page 3 to Second Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION

as a Lender and Syndication Agent

By:   S/ KURT VON STEINBERGS   Name: Kurt von Steinbergs   Title:   Vice
President

[Signature Page 4 to Second Amendment]



--------------------------------------------------------------------------------

BANK OF THE WEST,

as a Lender

By:   /s/ PHILIP P. KRUMP   Name: Philip P. Krump   Title:   Vice President

[Signature Page 5 to Second Amendment]



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A.,

as a Lender

By:  

/s/ NICHOLAS G. MYERS

  Name: Nicholas G. Myers   Title:   Vice President

[Signature Page 6 to Second Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ A. QUINN RICHARDSON   Name:A. Quinn Richardson   Title:  Senior Vice
President

[Signature Page 7 to Second Amendment]



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:   /s/ TIMOTHY H. O’ROURKE   Name:Timothy H. O’Rourke   Title:  Vice
President

[Signature Page 8 to Second Amendment]